    Case: 1:18-cv-05587 Document #: 951 Filed: 03/05/21 Page 1 of 6 PageID #:20482




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,

                                                        Civil Action No. 1:18-cv-5587
                    Plaintiff,

            v.                                          Magistrate Judge John Z. Lee

EQUITYBUILD, INC., EQUITYBUILD
FINANCE, LLC, JEROME H. COHEN, and
SHAUN D. COHEN,

                        Defendants.

         MORTGAGEES’ UNOPPOSED MOTION FOR EXTENSION OF TIME
        TO FILE RESPONSE AND OBJECTIONS TO (1) RECEIVER’S TENTH
        INTERIM APPLICATION AND MOTION FOR COURT APPROVAL OF
       PAYMENT OF FEES AND EXPENSES OF RECEIVER AND RECEIVER’S
         RETAINED PROFESSIONALS [DKT. 945] AND (2) THE RECEIVER’S
        MOTION FOR APPROVAL TO PAY PREVIOUSLY APPROVED FEES
        AND COST AND FOR INTERIM PAYMENT OF CONTINUING CLAIMS
      PROCESS FEES AND COSTS PURSUANT TO RECEIVER’S LIEN [DKT. 947]


        The Mortgagees1 respectfully request that this Court enter an order granting the Mortgagees

14 additional days to file their Response And Objections To (1) Receiver’s Tenth Interim


1
 The Mortgagees are Freddie Mac; Citibank N.A., as Trustee for the Registered Holders of Wells Fargo
Commercial Mortgage Securities, Inc., Multifamily Mortgage Pass-Through Certificates, Series 2018-
SB48; U.S. Bank National Association, as Trustee for the Registered Holders of J.P. Morgan Chase
Commercial Mortgage Securities Corp., Multifamily Mortgage Pass-Through Certificates, Series 2017-
SB30; U.S. Bank National Association, as Trustee for the Registered Holders of J.P. Morgan Chase
Commercial Mortgage Securities Corp., Multifamily Mortgage Pass-Through Certificates, Series 2017-
SB41; U.S. Bank National Association, as Trustee for the Registered Holders of J.P. Morgan Chase
Commercial Mortgage Securities Corp., Multifamily Mortgage Pass-Through Certificates, Series 2018-
SB50; Wilmington Trust, National Association, as Trustee for the Registered Holders of Wells Fargo
Commercial Mortgage Trust 2014-LC16, Commercial Mortgage Pass-Through Certificates, Series 2014-
LC16; Wilmington Trust, National Association, as Trustee for the benefit of the registered holders of UBS
Commercial Mortgage Trust 2017-C1, Commercial Mortgage Pass-Through Certificates, Series 2017-C1;
Federal National Mortgage Association (“Fannie Mae”); BMO Harris Bank N.A.; Midland Loan Services,
a Division of PNC Bank, National Association; Midland Loan Services, a Division of PNC Bank, N.A. as
  Case: 1:18-cv-05587 Document #: 951 Filed: 03/05/21 Page 2 of 6 PageID #:20483




Application And Motion For Court Approval Of Payment Of Fees And Expenses Of Receiver And

Receiver's Retained Professionals (“Tenth Fee Petition”) [Dkt. 945] and (2) the Receiver’s Motion

for Approval to Pay Previously Approved Fees and Cost and for Interim Payment of Continuing

Claims Process Fees and Costs Pursuant to Receiver’s Lien (“Fee Payment Motion”) [Dkt. 947].

Plaintiff United States Securities and Exchange Commission (“SEC”) and the Receiver have advised

that they have no objection to the relief sought in this Motion. In support of their Motion, the

Mortgagees state as follows:

        1.     On February 8, 2021, this Court set a briefing schedule for the Receiver’s Fee

Payment Motion, which provided that responses were due on or before March 9, 2021. [Dkt. 939.]

        2.     On February 23, 2021, the Receiver filed his Fee Payment Motion [Dkt. 947].

        3.     On February 23, 2021, the Receiver filed his Tenth Fee Petition [Dkt. 945].

        4.     On February 24, 2021, this Court entered an order that any objections to the

Receiver’s Tenth Fee Petition were due on or before March 9, 2021. [Dkt. 948.]

        5.     During the past two weeks, Counsel for the Mortgagees taking the lead in

preparation of the objections and responses has been engaged in drafting two briefs due the week

of March 8, negotiating the terms of the CloudNine contract for the EquityBuild electronic

document platform, attending several court hearings, and attending to other matters, all of which

has precluding him from attending to the preparation of responses and objections to the Receiver’s

Fee Payment Motion and Tenth Fee Petition.


servicer for Colony American Finance 2015‐1; Midland Loan Services, a Division of PNC Bank, N.A. as
servicer for Wilmington Trust, N.A., as Trustee for the Registered Holders of Corevest American Finance
2017‐2 Trust, Mortgage Pass‐Through Certificates, Series 2017‐2; Midland Loan Services, a Division of
PNC Bank, N.A. as servicer for Wilmington Trust, N.A., as Trustee for the Benefit of Corevest American
Finance 2017-1 Trust Mortgage Pass-Through Certificates; BC57, LLC; UBS AG; Thorofare Asset Based
Lending REIT Fund IV, LLC; and Liberty EBCP, LLC.; Direct Lending Partner LLC (successor to Arena
DLP Lender LLC and DLP Lending Fund LLC) 1111 Crest Dr., LLC, Pakravan Living Trust, Hamid
Ismail, and Farsaa, Inc.

                                                  2
  Case: 1:18-cv-05587 Document #: 951 Filed: 03/05/21 Page 3 of 6 PageID #:20484




        6.     Counsel for the Mortgagees have conferred with counsel for the SEC and the

Receiver, who have indicated they do not object to the relief requested in this Motion.

       WHEREFORE, the Mortgagees respectfully request that this Court enter an Order granting

an additional 14 days to March 23, 2021 to file their Response And Objections To (1) Receiver’s

Tenth Interim Application And Motion For Court Approval Of Payment Of Fees And Expenses

Of Receiver And Receiver's Retained Professionals (“Tenth Fee Petition”) [Dkt. 945] and (2) the

Receiver’s Motion for Approval to Pay Previously Approved Fees and Cost and for Interim

Payment of Continuing Claims Process Fees and Costs Pursuant to Receiver’s Lien (“Fee Payment

Motion”) [Dkt. 947].

                                                      Respectfully submitted,


 /s/ Michael Gilman                              s/ James P. Sullivan
 Michael Gilman (6182779)                        James P. Sullivan
 (mgilman@dykema.com)                            James P. Sullivan (6256746)
 Dykema Gossett PLLC                             CHAPMAN AND CUTLER LLP
 10 S. Wacker Drive
 Suite 2300                                      111 W. Monroe Street
 Chicago, Illinois 60606                         Chicago, Illinois 60603-4080
 (312) 627-5675                                  312.845.3445 (P)
 Counsel for Federal Home Loan Mortgage          312.701.2361 (F)
 Corporation Wilmington Trust, National          jsullivan@chapman.com
 Association, as Trustee for the Registered      Counsel for BMO Harris Bank N.A.
 Holders of Wells Fargo Commercial
 Mortgage Trust 2014-LC16, Commercial                s/ Jill L. Nicholson
 Mortgage Pass-Through Certificates, Series          Jill L. Nicholson (jnicholson@foley.com)
 2014-LC16; Wilmington Trust, National               Andrew T. McClain (amcclain@foley.com)
 Association, as Trustee for the Registered
 Holders of UBS Commercial Mortgage Trust            Foley & Lardner LLP
 2017-C1,Commercial Mortgage Pass-                   321 N. Clark St., Ste. 3000
 Through Certificates, Series 2017-C1;               Chicago, IL 60654
 Citibank N.A., as Trustee for the Registered        Ph: (312) 832-4500
 Holders of Wells Fargo Commercial                   Fax: (312) 644-7528
 Mortgage Securities, Inc., Multifamily              Counsel for Citibank N.A., as Trustee for
 Mortgage Pass-Through Certificates, Series          the Registered Holders of Wells Fargo
 2018-SB48; Federal National Mortgage                Commercial Mortgage Securities, Inc.,
 Association; U.S. Bank National Association,        Multifamily Mortgage Pass-Through
 as Trustee for the registered Holders of J.P.       Certificates, Series 2018-SB48; U.S. Bank
 Morgan Chase Commercial Mortgage
                                                     National Association, as Trustee for the
 Securities Corp., Multifamily Mortgage Pass-

                                                 3
 Case: 1:18-cv-05587 Document #: 951 Filed: 03/05/21 Page 4 of 6 PageID #:20485




Through Certificates, Series 2017-SB41;U.S.          Registered Holders of J.P. Morgan Chase
Bank National Association, as Trustee for the        Commercial Mortgage Securities Corp.,
registered Holders of J.P. Morgan Chase              Multifamily Mortgage Pass-Through
Commercial Mortgage Securities Corp.,                Certificates, Series 2017-SB30; U.S. Bank
Multifamily Mortgage Pass-Through                    National Association, as Trustee for the
Certificates, Series 2018-SB50;U.S. Bank
National Association, as Trustee for the             Registered Holders of J.P. Morgan Chase
registered Holders of J.P. Morgan Chase              Commercial Mortgage Securities Corp.,
Commercial Mortgage Securities Corp.,                Multifamily Mortgage Pass-Through
Multifamily Mortgage Pass-Through                    Certificates, Series 2017-SB41; U.S. Bank
Certificates, Series 2017-SB30 Sabal TL1             National Association, as Trustee for the
LLC; Midland Loan Services, a Division of            Registered Holders of J.P. Morgan Chase
PNC Bank, N.A. as servicer for Wilmington            Commercial Mortgage Securities Corp.,
Trust, N.A., as Trustee for the Benefit of           Multifamily Mortgage Pass-Through
Corevest American Finance 2017-1 Trust               Certificates, Series 2018-SB50; Wilmington
Mortgage Pass-Through Certificates;                  Trust, National Association, as Trustee for
Midland Loan Services, a Division of PNC
                                                     the Registered Holders of Wells Fargo
Bank, N.A. as servicer for Wilmington Trust,
N.A., as Trustee for the Registered Holders of       Commercial Mortgage Trust 2014-LC16,
Corevest American Finance 2017-2 Trust,              Commercial Mortgage Pass-Through
Mortgage Pass-Through Certificates, Series           Certificates, Series 2014-LC16; Federal National
20172; BC57, LLC; UBS AG; 1111 Crest                 Mortgage Association; and Sabal TL1, LLC
Dr., LLC, Pakravan Living Trust, Hamid
Ismail, Farsaa, Inc.



 s/Jay L. Welford                                s/ William J. Serritella, Jr.
Jay L. Welford                                   William J. Serritella, Jr.
jwelford@jaffelaw.com                            wserritella@taftlaw.com
JAFFE RAITT, HEUER & WEISS, P.C.                 Zachary R. Clark
Jay L. Welford (P34471)                          zclark@taftlaw.com
27777 Franklin Road, Suite 2500                  Taft Stettinius & Hollister LLP
Southfield, Michigan 48034                       111 East Wacker Drive, Suite 2800
(248) 351-3000                                   Chicago, IL 60601
                                                 (312) 527-4000
s/ Mark S. Landman
mlandman@lcbf.com                                 /s/ James M. Crowley
Landman Corsi Ballaine & Ford P.C.               James M. Crowley
120 Broadway, 13th Floor                         jcrowley@plunkettcooney.com
New York, NY 10271                               Plunkett Cooney, PC
Ph: (212) 238-4800                               221 N. LaSalle Street, Ste. 1550
Fax: (212) 238-4848                              Chicago, IL 60601
Counsel for Freddie Mac                          Ph: (312) 970-3410
                                                 Fax: (248) 901-4040
                                                 Counsel for UBS AG




                                                 4
 Case: 1:18-cv-05587 Document #: 951 Filed: 03/05/21 Page 5 of 6 PageID #:20486




/s/ Thomas B. Fullerton
Thomas B. Fullerton (6296539)                    /s/Scott Mueller
Akerman LLP                                      Scott B. Mueller, #6294642
71 S. Wacker Drive, 47th Floor                   (Scott.Mueller@stinson.com)
                                                 7700 Forsyth Blvd., Suite 1100
Chicago, IL 60606
                                                 St. Louis, MO 63105
(312) 634-5700                                   Phone: (314) 863-0800
thomas.fullerton@akerman.com                     Fax: (314) 259-3931
                                                 Attorneys for BMO Harris Bank, N.A., and
Michael D. Napoli (TX 14803400)                  Midland Loan Services, a division of PNC
Akerman LLP                                      Bank, NA, acting under authority
2001 Ross Avenue, Suite 3600                     designated by Colony American Finance
Dallas, TX 75201                                 Lender, LLC, assignee Wilmington Trust,
(214) 720-4360                                   N.A. as Trustee for the benefit of registered
                                                 holder of Colony American Finance 2015-1
michael.napoli@akerman.com
Counsel for Midland Loan Services, a             /s/ David Hart
Division of PNC Bank, National Association       David Hart
                                                 (dhart@maddinhauser.com)
/s/ Jason J. DeJonker                            Maddin, Hauser, Roth & Heller, P.C.
Jason J. DeJonker (6272128)                      28400 Northwestern Highway
Jessica D. Pedersen (6327432)                    Suite 200-Essex Centre
(jason.dejonker@bclplaw.com)                     Southfield MI 48034
(jessica.pedersen@bclplaw.com)                   Phone: (248) 827-1884
BRYAN CAVE LEIGHTON PAISNER LLP                  Fax: (248) 359-6184
161 N. Clark Street, Suite 4300                  Counsel for BC57, LLC
Chicago, IL 60601
(312) 602-5000
Counsel for Direct Lending Partner LLC
(successor to Arena DLP Lender LLC and
DLP
Lending Fund LLC)




                                             5
   Case: 1:18-cv-05587 Document #: 951 Filed: 03/05/21 Page 6 of 6 PageID #:20487




                                  CERTIFICATE OF SERVICE


         I hereby certify that on March 5, 2021, I caused the foregoing Motion to be electronically

filed with the Clerk of Court through the Court’s CM/ECF system, which sent electronic

notification of such filing to all parties of record.



                                                        /s/ Michael A. Gilman
097077.000109 4851-9718-4479.1




                                                    6
